DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (PGPub US 2007/0077876) in view Saxby (WO 92/06223 A1) and Johnson Matthey Metal Joining (Silver-flo™ & Argo-braze™ Cadmium Filler Metals MSDS, February 2006).
Rogers et al. disclose a ceramic tipped tool comprising a cermet cutting edge brazed to tool body, where the tool body may be steel and the braze may be silver-based (abstract and paragraphs 0017, 0018, 0031, 0039-0041). 
Rodgers et al. do not appear to explicitly limit the composition of the silver brazing material, however Johnson Matthey Metal Joining disclose known available silver based braze materials (Argo-Braze™ Filler Metals).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from known effective commercially available silver based braze materials such as those disclosed within the materials safety data sheet for Argo-braze™, including those compositions having compositions meeting applicants’ presently claimed compositional requirements, including Argo-braze ™ 56 and Argo-braze™ 64. 
Rogers et al. do not appear to explicitly disclose the cermet to comprise a niobium carbide based hard phase, a nickel metallic binder and molybdenum from 2.3 at.% to 22.3 at.%.  However, Rogers et al. disclose that the ceramic cutting element is made from a ceramic material such as a cermet (paragraph 0018), and that the ceramic materials are broad in scope such that a wide variety of ceramic materials would be suitable (paragraph 0039).  Further, Saxby disclose a nickel based cermet comprising niobium carbide at up to 20% molybdenum which is useful for hardfacings on a metal core, the cermet balancing the requirements of abrasion resistance, uniform wear, thermal fatigue resistance, strength to resist mechanical forces and toughness (pages 2 and 3).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the cermet disclosed by Saxby as the ceramic material for the cutting element of Rogers et al. where Rogers et al. disclose cermet materials to be suitable, and where Saxby disclose a cermet exhibiting a balance of abrasion resistance, uniform wear, thermal fatigue resistance, strength to resist mechanical forces, and toughness.
With regards to the compositional proportions of the cermet one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form the proportions disclosed by Saxby including those proportions which satisfy the presently claimed requirements.  Saxby discloses, but does not require, the presence of elements such as tungsten, titanium, chromium, and vanadium.  Where these elements are not included the cermet would be free of tungsten carbide, titanium carbide, chromium carbide, vanadium carbide, and zirconium carbide, as required by the present claims.
With regards to the claimed contact angle, one of ordinary skill in the art at the time of the invention would have expected substantially identical materials to have substantially identical properties.  Given that Rodgers et al. as modified by Saxby and Johnson Matthey Metal Joining teach a cermet meeting applicants’ claimed compositional requirements including substantially identical braze compositions, the resulting contact angles for the silver based braze alloy of the prior art would be expected to be substantially identical to applicants and therefore less than 90º as claimed.

Response to Amendment/Arguments
	Applicants’ arguments filed March 25, 2022 have been considered but have not been found to be persuasive.  Applicants argue that the examiner has erred in presenting an arbitrary example which does not contain Cr3C2 where “at no point in Saxby is chromium ever excluded from Saxby’s composite rolls” as seen for Stellite 21, Nistelle C and 316 stainless steel in Table 1.  However Saxby isn’t limited to the compositions of Table 1.  Further nowhere in Saxby is Cr3C2 required. However while Cr3C2 is not required, it may be present, such that one of ordinary skill in the art would arrive at the claimed invention by selection of those materials disclosed.  Where a prima facie case of obviousness has been established based on overlapping teachings applicats may demonstrate non-obviousness by showing criticality with respect to claimed composition (i.e. evidence of unexpected results with regards to the exclusion of Cr3C2).  Absent evidence that the exclusion of Cr3C2 results in a cermet part exhibiting properties which one of ordinary skill in the art would not have expected, the present claims are not found to distinguish over compositions within the disclosure of Saxby.
	Applicants argue that Rodgers disclose the use of a silver braze composition which is effective and therefore one of ordinary skill in the art would have not had incentive to modify the braze composition to conform to claimed composition. However, Rodgers disclose that a wide variety of joining materials would be suitable including silver-based alloys including those recommended for tungsten carbide, as well as other alloys that perform well (paragraph 0039).  The discloser of Rodgers et al. does not appear to be directed to a specific brazing composition but instead to those brazing compositions which are available and adapted/suitable for the joining of the ceramic tip to the tool.  One of ordinary skill in the art would have found it obvious to select form those commercially available brazing materials which are suitable for the disclosed purpose.  Non-obviousness can be demonstrated in the present case where it can be demonstrated that the examiner’s proposed modification renders the carbide tipped tool of Rodgers unsuitable for its intended purpose (MPEP 2143.01 V), and/or where the proposed modification changes the principle operation of the disclosed tool. However in the present case, the use of known silver based brazing alloys is consistent with the disclosure of Rodgers and there is no evidence to suggest that such a modification would render the tool unsatisfactory.
	For theses reasons and for those reasons as advanced in the rejections above, the present claims are not found to distinguish over the prior art.  This action is NON-FINAL.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes a Product Sheet - Johnson Matthey Metal Joining Silver Grazing Filler Metal Argo-braze 64 - Silver Brazing Filler Metal (1 page) - No Date, captured May 26, 2022, and MatWeb Material Property Data, Johnson Matthey Argo-braze 64 Silver Brazing Filler Metal, 2 pages, captured May 26, 2022, both of which disclose Argo-braze ™ 64 as a brazing alloy developed to include additions which are particular use when brazing difficult to wet carbides, low in cobalt or that contain small additions of titanium and or tantalum carbide, where the filler metal has been used in the manufacture of a wide range of tungsten carbide tipped tools. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784